     Case 2:16-cr-00146-ES Document 45 Filed 07/07/20 Page 1 of 2 PageID: 137
PROB 12A
(7/93)

                               United States District Court
                                                     for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Nazar Mazurkevych                                                    Cr.: 16-00146-001
                                                                                      PACTS #: 1668702

Name of Sentencing Judicial Officer:    THE HONORABLE WILLIAM H. WALLS
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/19/2018

Original Offense:   18 U.S.C. § 1349 – Attempt and Conspiracy to Commit Mail Fraud

Original Sentence: Time Served, 24 months supervised release

Special Conditions: Special Assessment, Restitution - Money, Financial Disclosure, Comply with ICE
Instructions, No New Debt/Credit

Type of Supervision: Supervised Release                          Date Supervision Commenced: 12/19/2018

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   Failed to Satisfy Restitution


U.S. Probation Officer Action:
Throughout his term of supervised release, Mazurkevych was compliant with his restitution order. The
offender’s supervision is due to expire on December 18, 2020, with an outstanding restitution balance of
$46,239.49. The Financial Litigation Unit of the United States Attorney’s Office was notified of the
expiration of supervision and has a standing order for garnishment of the offender’s earnings and all
future income tax refunds via the Treasury Offset Program (TOP). This Office recommends the
supervision term be allowed to expire as scheduled since the restitution order remains imposed as a final
judgment, pursuant to Title 18, U.S.C., Sections 3554 & 3613.



                                                           Respectfully submitted,

                                                           SUSAN M. SMALLEY, Chief
                                                           U.S. Probation Officer


                                                                   Javier Marrero, jr.
                                                           By:   JAVIER MARRERO, JR.
                                                                 U.S. Probation Technician
   Case 2:16-cr-00146-ES Document 45 Filed 07/07/20 Page 2 of 2 PageID: 138
                                                                                        Prob 12A – page 2
                                                                                       Nazar Mazurkevych


/ jm

APPROVED:




Elisa Martinez                  06/22/2020
ELISA MARTINEZ                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x Allow Supervision to Expire as Scheduled on December 18, 2020, (as recommended by the Probation
  Office)
  Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                 Hon. Esther Salas, U.S.D.J.
                                                                 Signature of Judicial Officer

                                                                          7/7/2020
                                                                             Date
